Case 1:19-cv-06455-FB-SJB Document 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 08/24/20 Page 1 of 1 PagelD #: 86

 

ANNA M. NOWAK,
Plaintiff,
-VS-
UNITED STAFFING REGISTRY, INC. d/b/a
United Home Care, BENJAMIN H. SANTOS,
and WEST SIDE GI, LLC,

Defendants.

-X
1:19 Civ. 6455 (FB) (SJB)
STIPULATION OF DISMISSAL
WITHOUT PREJUDICE

aK

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for all remaining parties, that this action be and hereby is dismissed without prejudice

and without costs to any party pursuant to Rule 41(a)(1)(A)(ii).

Dated: New York, New York
August 21, 2020

THE H

   

LEY LAW FIRM P.C.,

 

yz

| J ¢ Sobh J.P. Howley

‘“ Attorneys for Plaintiff
225 West 34th Street, 9th Floor
New York, New York 10122
Phone: (212) 601-2728

GORDON REES SCULLY
MANSUKHANI LLP

By: /s/ Jeffrey Camhi
Ryan Sestak, Esq.

Jeffrey A. Camhi, Esq.

Attorneys for Defendant

West Side GI, LLC

One Battery Park Plaza, 28" Floor
New York, New York 10004
Phone: (212) 269-5500
